In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00089-CR

BRODRICK EARL ROSS, Appellant              §   On Appeal from Criminal District
                                               Court No. 2

                                           §   of Tarrant County (1484823D)

V.                                         §   May 5, 2022

                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Elizabeth Kerr
                                         Justice Elizabeth Kerr